Opinion by
Mollison, J.
It was stipulated that, due to strike conditions, it was impossible to unload 21,141.72 barrels of fuel oil at Vancouver, B. C., Canada; that, when said fuel oil was returned to the United States, it was assessed with an import tax; that the plaintiff was not granted a rate of drawback as to this merchandise and, for that reason, the collector waived production of the certificate of exportation; and that, in view of the fact that no foreign merchandise was loaded at Vancouver and the merchandise in question was entirely of American origin, the collector waived production of customs Form 129. It appearing from the facts recited in the stipulation that the involved merchandise is properly within the exemption provided by the statute and that the requirements of the statute and the applicable customs regulations have either been complied with or waived, the claim for free entry was sustained.